Citation Nr: 1619390	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  15-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus had its onset in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Given the favorable disposition of the Board's action to grant the claim for entitlement to service connection for tinnitus, discussion of VA's duties to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his tinnitus had its onset during active service in 1955.  In his application for compensation and/or pension received by VA in August 2012, he reported that he was not treated for the condition during active service.  

First, the evidence shows that the Veteran has a current disability.  A December 2015 VA audiological examination report shows a diagnosis of tinnitus.  

The service medical treatment records do not reflect any findings or complaints of tinnitus.  The Veteran's military occupational specialty (MOS) was listed as Unit Stockman, which has not been identified as an MOS with a high probability of exposure to noise.  However, in a dated December 2015 statement, the Veteran reported that before he began his in-service duties related to his MOS, he was trained and exposed to firing the "3 point 5 rocket launcher", which he felt started his tinnitus.  The Veteran is competent and credible to attest to his exposure to noise during his training.  Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Resolving any doubt in favor of the Veteran, the Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Concerning the etiology of the Veteran's tinnitus, the December 2015 VA audiological examiner noted that the Veteran reported constant bilateral tinnitus since service.  The VA examiner opined that it was "less likely than not" that the tinnitus was caused by or a result of military noise exposure.  The examiner stated that there was no evidence of tinnitus within the service medical treatment records and the Veteran's MOS was "not rated as highly probable for noise exposure."  Therefore, the examiner opined that it was less likely as not that tinnitus was caused by acoustic trauma during military service.  

When evaluating the probative value of a medical opinion, the factors include the thoroughness and degree of detail of the opinion and whether there was review of the Veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000); see also Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  

Here, the December 2015 VA examiner did not address the Veteran's statements that he was exposed to noise during in-service training.  As a result, the Board finds that the VA examiner's opinion is entitled to little probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (It is the responsibility of the Board to assess the credibility and weight to be given to evidence).  

In this case, despite the December 2015 VA examiner's opinion, the Board finds that service connection is warranted for tinnitus.  Again, the VA examiner's opinion is entitled to little probative value.  While the Board could remand for a new opinion, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset in active service.  While service treatment records do not document that the Veteran complained of tinnitus during active service, the service medical treatment records do not include a report of medical history completed at separation from active service, and the Veteran is considered competent and credible to identify the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, in consideration of all of the evidence, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service and will resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.




ORDER

Entitlement to service connection for tinnitus is granted.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


